DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed December 16, 2021. As directed by the amendment: Claim 10 has been amended. Claim 15 is newly added. It appears claim 1 has been amended and has a mis-labeled status identifier. Claims 1-15 are presently pending in this application.

Drawings
The drawings were received on December 16, 2021. These drawings are acceptable.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlund (US 2017/0296291).
Regarding claim 1, Barlund discloses a system (figure 10) for identification of abnormalities related to illumination of a target and automatic compensation therefor, the system comprising: a lighthead (100) (figure 1) configured to (i.e. capable of) illuminate the target, the lighthead (100) comprising a plurality of lighting modules (considered as a group of three light sources, elements 102) configured to (i.e. capable of) emit light therefrom (¶44), each of the lighting modules (considered as a group of three light sources, elements 102) comprising a distance sensor (element 1006 refers to one or more sensors, such as a distance sensor, ¶96) positioned therein (the light sources 102 or the light source groups 302 can be controlled respectively), each of the distance sensors (¶96) being configured to (i.e. capable of) measure a distance from the lighting module to a surface toward which the lighting module is pointed (¶96), and a controller (1002) configured to (i.e. capable of) identify one or more abnormalities (e.g. obstacles, ¶96) of the measured distances (via distance sensors), determine a true 
Regarding claim 2, Barlund discloses wherein abnormalities (e.g. obstacles, ¶96) respectively identify blockages inhibiting the lighting modules from being pointed toward the target (¶96).
Regarding claim 3, Barlund discloses wherein each of the lighting modules (considered as a group of three light sources, elements 102) further comprises a plurality of lamps (¶44) configured to (i.e. capable of) generate light for emission thereof from the lighting module, and wherein the controller (1002) is further configured to (i.e. capable of) adjust an amount of light generated by the lamps to adjust the amount of light emitted from the lighting modules.
Regarding claim 4, Barlund discloses further comprising: a support assembly (¶46) configured to (i.e. capable of) adjustably support the lighthead (100) from a surface other than the surfaces of the target.

Regarding claim 6, Barlund discloses wherein the target is a work surface positioned within a surgical environment (¶46), the target being configured to (i.e. capable of) support a surgical patient thereon (¶75).
Regarding claim 7, Barlund discloses wherein the true distance is a distance between a center of the lighthead (100) and a surface to which the center of the lighthead is pointed (sensor used for measuring a distance between the lighthead and the object, ¶96), and wherein the surface to which the center of the lighthead (100) is pointed is the target (¶96).
Regarding claim 8, Barlund discloses wherein the true distance is dependent upon the measured distances that are not affected by the abnormalities (the distance between the lighthead and the object such as the patient can only be measured without the obstacle, ¶96).

Claim(s) 9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 10,544,921).
Regarding claim 9, Li discloses a method for identification of abnormalities related to illumination of a target and automatic compensation therefor (figure 8 and col. 8, ll. 45-55), the method comprising: measuring a distance from each of a plurality of 
Regarding claim 13, Li discloses wherein the compensating comprises: decreasing an amount of light emitted from the lighting modules associated with the abnormalities (col. 9, ll. 5-11), and increasing an amount of light emitted from the lighting modules not associated with the abnormalities (col. 9, ll. 5-11).
Regarding claim 14, Li discloses wherein the amount of light emitted from the lighting modules not associated with the abnormalities is increased according to the 
Regarding claim 15, Li discloses wherein each of the lighting modules (804a, 804b, 804c, 804d) includes (considered by association) a distance sensor (e.g. one or more sensors 852, col. 8, ll. 56-67, col. 9, ll. 1-11) with which the distance from the lighting module to the surface toward which the lighting module is pointed is measured (e.g. height of luminaire is detected, col. 8, ll. 61-67, col. 9, ll. 1-11, figure 8).

Allowable Subject Matter
Claims 10-12 are allowed.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 6-7, under 35 U.S.C. 102(a)(1), of the Rem”arks are directed to claim 1 and the reference Barlund. Applicant argues that Barlund does not teach or suggest the limitation “each of the lighting modules comprising a distance sensor positioned therein” and “Indeed, element 1006 is not positioned within or specifically associated with a group of elements 102 in FIG. 10”. However, the Examiner respectfully disagrees because in paragraph 96, Barlund discloses “The element 1006 refers to one or more sensors, such as a distance sensor as mentioned above, which the lighthead 100 may include e.g. for detecting obstacles in an optical transmission pathway between the lighthead 100 and an object. Upon detecting an obstacle, the light respectively”. Thus, as generally claimed, Barlund discloses each of the lighting modules (considered as a group of three light sources, elements 102, see figure 3) comprising a distance sensor (element 1006 refers to one or more sensors, such as a distance sensor, ¶96) positioned therein (the light sources 102 or the light source groups 302 can be controlled respectively). 
Applicant argues on page 7 of the Remarks that Li does not teach or suggest the limitation “measuring a distance from each of a plurality of lighting modules of a lighthead to a surface toward which the lighting module is pointed”, “As such, it is unknown how sensor/camera 852 would measure a distance from each of a plurality of lighting modules to a surface toward which the lighting module is pointed”, and “Applicant respectfully submits that the height of a luminaire is unrelated and/or not equivalent to the distance between a lighting module and a surface to which the lighting module is pointed”. However, the Examiner respectfully disagrees because the height is directly correlated to the straight-line distance, further the height is a distance from the surface even if it’s not the shortest distance. Li discloses each respective one of the light emitting cells 804a, 804b, 804c, 804d in the luminaire 800 is independently controllable relative to other light emitting cells. The sensors 852 detect one or more features such as a target distance (e.g. height of luminaire) and sends this information to the computer-based controller for processing. The computer-based controller determines any adjustments that might need to be made or should be made to the light emitting cells 804a, 804b, 804c, 804d. The computer-based controller sends one or more signals to appropriate light emitting cells to cause those adjustments to occur (col. 9, ll. 1-11). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775